ORDER
PER CURIAM.
Following a jury trial in this premises-liability action, the trial court entered judgment in favor of the plaintiff, Scott Zeiger, and against the defendant, C. David & Laura Zeiger Living Trust. The defendant trust now appeals, contending that the plaintiff failed to make a submissi-ble case and impermissibly injected the issue of insurance before the jury. We *889affirm. An opinion would have no prece-dential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b)(5).